Citation Nr: 0627345	
Decision Date: 08/30/06    Archive Date: 09/06/06

DOCKET NO.  04-21 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased evaluation for degenerative 
disk disease of the lumbar spine, currently evaluated as 20 
percent disabling. 

2.  Entitlement to an increased evaluation for radiculopathy 
of the right lower extremity, currently rated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


REMAND

The veteran served on active duty from June 1989 to September 
1992 and over 4 and a half years of prior unverified service.  
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Atlanta, Georgia.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

The veteran seeks increased evaluations for her service-
connected degenerative disk disease of the lumbar spine and 
her radiculopathy of the right lower extremity.  At her 
hearing before the undersigned, she stated that she last was 
treated by VA in 2004.  The most recent VA outpatient 
treatment records in the file are dated in December 2002.  
Records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered constructively in 
the possession of VA adjudicators during the consideration of 
a claim, regardless of whether those records are physically 
on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the 
RO must obtain all outstanding treatment records from the 
identified VA facility, following the procedures prescribed 
in 38 C.F.R. § 3.159(c) (2005), as regards requesting medical 
records from Federal facilities.  Further the veteran has 
stated that she has received treatment from a private 
chiropractor since 2004.  Records of private treatment are 
not in the file.  

In her April 2003, notice of disagreement, the veteran stated 
that she believed her March 2003 disability examination was 
inadequate.  In addition, the veteran testified that since 
that examination, her disability has increased in severity.  
When a claimant asserts that the severity of a disability has 
increased since the most recent rating examination, an 
additional examination is appropriate.  VAOPGCPREC 11-95 
(April 7, 1995).  Under these circumstances, the veteran 
should be afforded a VA examination for the purpose of 
determining the current severity of the service- connected 
disabilities on appeal.  Caffrey v. Brown, 6 Vet. App. 377 
(1994).  

The appellant is hereby notified that if an examination is 
scheduled for her in conjunction with this appeal, it is her 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  See 38 C.F.R. §§ 3.158 and 
3.655 (2005).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding records of 
evaluation and/or treatment of the 
veteran from the VAMC in Decatur, 
Georgia, following the procedures set 
forth in 38 C.F.R. § 3.159 (2005).  All 
records and/or responses received should 
be associated with the claims file.  

2.  Send to the veteran a letter 
requesting that she provide sufficient 
information, and, if needed, 
authorization to enable VA to obtain any 
additional pertinent evidence of private 
treatment not currently of record.  Also 
invite the appellant to submit any 
pertinent evidence in her possession.  

3.  Schedule the veteran for examinations 
to evaluate her degenerative disc disease 
and radiculopathy.  Make the claims file 
available to the examiner(s) for review.  
All indicated tests and studies should be 
accomplished, including range of motion 
of the lumbar spine.  All opinions and 
conclusions must be supported by complete 
rationale.  

4.  Thereafter, readjudicate the issues 
on appeal.  If any benefit sought on 
appeal is not granted, the veteran should 
be provided a SSOC on the issue and 
afforded the appropriate opportunity to 
respond.  Thereafter, the case should be 
returned to the Board, if in order.  The 
Board intimates no opinion as to the 
ultimate outcome of this case.  The 
appellant need take no action unless 
otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



